Exhibit 12.1 HIGHWOODS PROPERTIES, INC. RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Years Ended December 31, Earnings: Income from continuing operations before equity in earnings of unconsolidated affiliates $ Fixed charges Capitalized interest ) Distributions of earnings from unconsolidated affiliates Total earnings $ Fixed charges and Preferred Stock dividends: Contractual interest expense $ Amortization of deferred financing costs Financing obligations interest expense Capitalized interest Interest component of rental expense Total fixed charges Preferred Stock dividends Total fixed charges and Preferred Stock dividends $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and Preferred Stock dividends
